Citation Nr: 0217241	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  00-06 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for glaucoma of the eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1958 to 
January 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2000 RO decision which denied service 
connection for glaucoma, claimed as a right eye condition.  
A hearing before the RO was held in June 2000.  In March 
2001, the Board remanded the case to the RO for further 
evidentiary development.  Given how the appeal has 
progressed, and the fact that the veteran now has glaucoma 
in both eyes, the Board construes the issue on appeal to be 
service connection for glaucoma of both eyes.

In August 2002, the RO issued a decision granting service 
connection and a 30 percent rating for cataract of the right 
eye.  That same month, the RO issued a supplemental 
statement of the case which noted the continued denial of 
service connection for glaucoma.


FINDINGS OF FACT

The veteran now has glaucoma of both eyes which began years 
after service and was not caused by any incident of service.


CONCLUSION OF LAW

Glaucoma of both eyes was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991 &. Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from December 1958 to 
January 1981.  A review of his service medical records 
reveals that he had a pterygium removed from his right eye 
in September 1969.  Thereafter, the veteran underwent beta 
radiation treatment to the operative site.  In 1970, he was 
diagnosed and treated for central serous retinopathy of the 
right eye.  A medical board report, dated in March 1970, 
noted that the veteran continued to have symptoms of mild 
edema in the macula of the right eye.  The Board recommended 
that he be restricted to duty within the continental United 
States.  A follow-up treatment report, dated in June 1970, 
noted a diagnosis of central serous retinopathy of the right 
eye, with decreased visual acuity.  A September 1973 
treatment report noted complaints of occasional episodes of 
blurring vision after reading.  A treatment report, dated in 
March 1979, noted a history of pain in the right eye with 
blurred vision for the past year.  Examination revealed 
corrected visual acuity of 20/30 in the right eye and 20/25 
in the left eye.  The veteran's separation examination, 
performed in January 1981, noted corrected visual acuity of 
20/35 in the right eye and 20/20 in the left eye.  The 
report noted an impression of poor vision.

Glaucoma of either eye was not shown in service or for many 
years later.

In June 1999, the veteran filed a claim seeking service 
connection for right eye loss of vision. 

Post-service medical records dated from 1994 to 2001 were 
obtained from a variety of sources.  In November 1994, the 
veteran was seen for a routine eye examination.  He related 
that he was informed three years earlier of having increased 
intraocular pressure, but never followed up on it.  Current 
examination led to an assessment of high intraocular 
pressure in the right eye.  The veteran subsequently 
underwent bilateral laser iridotomies.  Various medical 
records in and after 1997 show he was diagnosed with chronic 
angle closure glaucoma.  An October 2000 treatment report 
noted the veteran's complaints of occasional blurry vision.  
The report concluded with multiple diagnoses, including 
narrow angle glaucoma, bilaterally, and immature cataracts, 
bilaterally.  The report recommended that the veteran have 
the cataract removed from his right eye and to stay on 
glaucoma medications.  In November 2000, he underwent 
cataract removal surgery on the right eye.  A postoperative 
follow-up in December 2000 noted that his preoperative 
visual acuity in the right eye without correction was 20/200 
and after surgery without correction was 20/30.

In June 2000, a hearing was conducted before the RO.  The 
veteran testified that he experienced episodes of blurry 
vision during his service, and that these episodes have 
continued ever since.  He described symptoms of his right 
eye condition.  

In December 2000, the veteran's representative submitted a 
written brief and attached an article on complications from 
the use of topical mitomycin-C after pterygium surgery.   
The article indicated that use of mitomycin-C following 
pterygium surgery may result in severe secondary glaucoma.

In May 2002, a VA eye examination was conducted.  The VA 
examiner indicated that he had reviewed the veteran's 
medical history, both in-service and post-service.  Physical 
examination revealed the veteran's best corrected visual 
acuity at a distance in the right eye as 20/30, and in the 
left eye as 20/20.  The veteran's visual field of vision was 
grossly constricted on the right and relatively normal on 
the left.  He had no evidence of recurrence of a pterygium.  
There were findings of glaucoma in both eyes, for which the 
veteran was currently being treated.  The report concluded 
with an impression of glaucoma.  The VA examiner indicated 
that there is no evidence of use of mitomycin-C for the 
veteran's in-service pterygium surgery in the 1960s, and 
that it was clear to him that mitomycin-C was not used on a 
regular basis for pterygium surgery in the 1960s.  The VA 
examiner further stated:

The patient did however receive regular incisional 
pterygium surgery and beta radiation for trying to 
avoid recurrence to his right eye in the 1960s.  I 
reviewed the medical literature related to side effects 
of beta radiation for the prevention of pterygia.  The 
beta radiation caused several different complications, 
including the thinning of the sclerae.  There was 
minimal evidence in my medical literature to suggest 
that beta radiation would cause glaucoma.  The 
patient's glaucoma is in both eyes and his beta 
radiation only happened to his right eye.  The only 
real asymmetry in the patient's examination is the 
development of his relatively dense cataract that was 
removed by [his private physician] in his right eye.  
It is probable that his cataract was worsened by his 
beta radiation after his pterygium surgery in his right 
eye.  It is my medical opinion that his glaucoma was 
not caused by his pterygium surgery in the 1960s and 
that his glaucoma developed in both eyes unrelated to 
his pterygium surgery.  

The VA examiner then stated that it was his "medical opinion 
that the patient's cataract may have been induced by the 
beta radiation after the pterygium surgery in his right eye.  
There is no evidence in the medical record that the beta 
radiation or the pterygium surgery induced his glaucoma, 
which is present in both eyes."

In August 2002, the RO issued a rating decision that granted 
service connection and a 30 percent rating for a cataract of 
the right eye.  The RO continued to deny service connection 
for glaucoma.

II.  Analysis

The veteran claims that his current glaucoma had its onset 
during service, and that it may be related to treatment for 
other eye problems in service.

Through correspondence, the rating decision, the statement 
of the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim, and of his and the VA's 
respective duties to obtain evidence.  All pertinent 
identified medical records have been obtained, and a VA 
examination has been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection will be rebuttably 
presumed for certain chronic diseases, including glaucoma, 
which are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records from his 1958-1981 
active duty reflect right eye pterygium surgery and related 
beta radiation to his right eye.  In addition, during 
service he complained of episodes of blurred vision in the 
right eye and was diagnosed with central serous retinopathy 
of the right eye, with decreased visual acuity.  However, 
glaucoma of either eye was not shown in service or for years 
later.  Glaucoma is first shown in the 1990s, and the 
veteran now has glaucoma in both eyes.

The Board notes the veteran's contention that his glaucoma 
had its onset during military service.  However, as a 
layman, he is not competent to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The veteran's representative argues that the veteran may 
have been given mitomycin-C in service as part of treatment 
for the right eye pterygium, and (citing to a medical 
article) such medication could have led to glaucoma.  
However, at the 2002 VA eye examination it was noted that 
there is no evidence indicating that mitomycin-C was used on 
the veteran during his in-service right eye treatment for a 
pterygium, and that this treatment was not used for 
pterygium surgery on a regular basis in the 1960s.  The VA 
examiner further stated that there is no evidence to 
indicate right eye pterygium surgery and related beta 
radiation treatment in service induced his glaucoma.  In 
this regard, the VA examiner pointed out that the veteran 
now has glaucoma in both eyes, but that the in-service 
treatment was confined solely to his right eye.  

The weight of the credible evidence demonstrates that the 
veteran now has glaucoma of both eyes which began years 
after service and was not caused by any incident of service.  
The condition was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim 
for service connection for glaucoma of the eyes, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for glaucoma of the eyes is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

